Citation Nr: 1608665	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-16 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable disability rating for chronic bilateral eustachian tube dysfunction.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1989 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This matter was before the Board in May 2015.  At that time, the issues were remanded for additional development.  That action completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to active service.  

2.  The Veteran's service-connected bilateral eustachian tube disorder is not shown to require frequent or prolonged treatment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for a compensable rating for chronic bilateral eustachian tube dysfunction have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic Codes (DCs) 6200-6211 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  VA provided adequate notice in letters sent to the Veteran in April 2009 and November 2009.

Next, VA has a duty to assist the claimant in the development of the claim. This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also, VA afforded the Veteran relevant examinations in January 2010, April 2010, June 2011, and December 2015.  The resulting reports describe the Veteran's appealed disabilities, reflect consideration of the relevant history, and provide an adequate rationale for any conclusions reached.  The Board finds the examination reports collectively adequate for adjudication purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  With regard to the issue of entitlement to service connection for tinnitus, the Board grants the benefit sought in the instant decision.  Thus, any failure to satisfy the duties to notify and assist for that claim are moot.  

Last, the Board finds that there has been substantial compliance with the directives of the May 2015 Board remand.  In that decision, this matter was remanded to obtain any additional relevant private treatment records, and to provide examinations for the Veteran's appeals.  These examinations were provided in December 2015.  Additionally, the Veteran was sent a VA Form 21-4142, Authorization to Disclose Information, to begin the process of obtaining outstanding treatment records from any private treatment providers who had records of the Veteran's eustachian tube dysfunction since October 2009.  The Veteran did not provide a signed authorization, precluding further development.  That this development was not fully accomplished after the initial letter does not preclude appellate review.  Thus, the Board finds there has been compliance with the May 2015 remand directives. See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran alleges his tinnitus had onset as a result of exposure to acoustic trauma during his active military service.  The Veteran has alternatively argued that his tinnitus is secondarily related to his service-connected eustachian tube disability.  As the Board is granting the benefit sought on a direct theory of entitlement, there is no need to address any other theory. 

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  The Board notes that because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis. See Charles v. Principi, 16 Vet. App. 370 (2014).

The Veteran filed a claim for service connection for tinnitus in March 2009.  In a contemporaneously submitted statement, the Veteran described his duties while stationed onboard the U.S.S. Nimitz, which often placed him close to flight deck where aircraft would land.  The Veteran also described his sleeping quarters as being directly below the flight deck.  The Board agrees with the RO and concedes that the Veteran has been exposed to acoustic trauma during his active service.  Thus, the in-service element of service connection has been met.  

All examinations of record pertinent to the Veteran's claim of entitlement to service connection for tinnitus are in agreement that the Veteran presently has tinnitus.  Further, because of the inherently subjective nature of tinnitus, it is readily capable of lay diagnosis.  See Charles, supra.  Thus, the present disability element of service connection has been met.  

With regard to the nexus element of service connection, the Board notes that VA examiners from June 2009, May 2011, and December 2015, have all provided negative nexus opinions for the Veteran's claim.  However, these examiners all failed to address the Veteran's competent statements that he first had tinnitus during active duty after exposure to acoustic trauma.  Thus, these opinions are inadequate for adjudication purposes.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).

Conversely, the Veteran has competently and credibly asserted that he has experienced tinnitus symptomatology since his active service.  As noted above, the Veteran is competent to diagnose himself with tinnitus due to the condition's subjective nature.  The Board finds the Veteran's statements to be credible in this regard, and find that his statements satisfy the nexus element of service connection.

Thus, the Board resolves all reasonable doubt in the Veteran's favor, and finds that the Veteran's tinnitus had its onset during service.  Therefore, direct service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


	(CONTINUED ON NEXT PAGE)


III.  Initial Compensable Disability Rating for Chronic Bilateral Eustachian Tube Dysfunction.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

The Veteran's eustachian tube dysfunction has been rated under DC 6210, which addresses otitis externa.  Under that DC, a maximum 10 percent rating is assigned where the disability is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, DC 6210.  

Of record is an October 2009 VA treatment note, where the Veteran complained of having "some recurrent ear infections in the past but none in a [year]."  No diagnosis was rendered.  

VA afforded the Veteran an examination for his claim in January 2010.  The examiner conducted an in-person examination of the Veteran, and reviewed his claims file.  At that time, the Veteran had no acute distress.  He was able to carry on a conversation in a normal tone of voice in a clinical setting.  The external auditory canals were normal and without erythema or evidence of chronic inflammation.  The tympanic membranes were both intact and clear.  There was no middle ear effusion.  The ears were both mobile to pneumotoscopy, and they were mobile to modified Valsalva with some effort.  

The Veteran was diagnosed with a chronic eustachian tube dysfunction, which the examiner noted could cause intermittent sensation of plugging of the ears and lead to serous effusions.  The examiner expressed skepticism at the Veteran's claim that he had eight to ten ear infections per year, as it was contradicted by the October 2009 VA treatment note which documents the Veteran denying any ear infections during the previous year.  

VA afforded the Veteran an addendum opinion for his claim in April 2010.  At that time, the examiner noted that the Veteran had a chronic eustachian tube dysfunction.  By the Veteran's account, the examiner noted, this condition led to intermittent plugging of the Veteran's ears six to eight times per year, but this had not led to any serious problems.  

The Veteran again presented for an examination for his eustachian tube dysfunction diagnosis in June 2011.  The examiner noted that it appeared the Veteran's condition had not increased in severity.  The Veteran indicated he continued to have five to six episodes per year.  The examiner opined that it was not clear whether the Veteran was having episodes of otitis media or otitis externa, or simply serous effusions.  The examiner noted that if any of these episodes were otitis externa, those would not be related to the Veteran's eustachian tube dysfunction.  The examiner was unable to discern based on the Veteran's description and without the Veteran's private treatment records whether the Veteran's complaints were related to eustachian tube dysfunction or not.  The examiner concluded by noting again the Veteran's five to six reported yearly episodes, but reiterating that it was unclear as to whether these episodes were related to eustachian tube dysfunction.  

An August 2013 VA treatment note documents the Veteran describing June 2013 treatment for a lump on the right side of his neck, later diagnosed as an enlarged lymph node.  The Veteran described getting frequent ear infections.  He stated that he stopped going to see a doctor for his ear infections unless an ear "closes up."  

A September 2014 VA treatment note documents the Veteran denying any ear infection since his last visit at the VA since August 2013.  

VA afforded the Veteran another examination in December 2015.  The examiner took note of the previous diagnoses of bilateral eustachian tube dysfunction and bilateral otitis externa.  The Veteran described not seeking treatment for most episodes of an ear infection over the previous ten years because the treatments never seemed effective.  During the clinical interview, the Veteran endorsed a sensation of fluid in the ear, with thin yellow drainage approximately once yearly.  Symptoms would generally be worse in the right ear than the left.  The Veteran described a "subjective sensation of swelling with his approximately yearly infection," as well as serous discharge.  These would be in the external ear canal.  The examiner noted that the Veteran described what sounded like "serous otitis and/or otitis externa," generally affecting the right side, though the December 2015 examination showed no evidence of this condition.  The Veteran's symptoms were consistent, however, with eustachian tube dysfunction, though this condition was not found on examination either.  

After a thorough review of the record, the Board finds that a compensable disability rating for the Veteran's bilateral eustachian tube dysfunction is not warranted.  The Veteran's chronic bilateral eustachian tube dysfunction results in approximately six to eight episodes per year, which can be described as a plugging sensation with pressure and pain.  The Veteran also has described having yearly episodes of serous otitis or otitis externa.  The examiners of record do not agree on the diagnosis of these yearly infections, as there are no records associated with the Veteran's claims file.  Even assuming the year infections are a result of the Veteran's service-connected bilateral eustachian tube dysfunction, a compensable disability rating is not warranted for any part of the appeal period.  The only examination of record that notes the Veteran's ear disorder resulted in swelling and serous discharge is the December 2015 examination.  However, the examiner noted that these symptoms were only present during the Veteran's approximately "yearly" ear infections.  The yearly infections are not chronic and do not require frequent and prolonged treatment.  Therefore, a compensable disability rating under DC 6210 is not warranted.  

The Board has also considered whether other diagnostic codes are applicable to the disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").  However, in the absence of chronic suppurative otitis media, chronic nonsuppurative otitis media otosclerosis, dizziness, Meniere's syndrome, loss of auricle, malignant neoplasm of the ear, benign neoplasms of the ear, or a perforated tympanic membrane, a compensable rating is not warranted under DCs 6200 through 6209 and 6211.  At no point during the period on appeal has the symptomatology of the Veteran's service-connected bilateral eustachian tube dysfunction more nearly approximated the level of disability contemplated in a compensable disability rating under any of the aforementioned diagnostic codes.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to a compensable disability rating for chronic bilateral eustachian tube dysfunction is denied. 


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


